Citation Nr: 1809375	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.   14-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for carotid artery disease and stenosis status post percutaneous coronary intervention (PCI) with stenting associated with herbicide exposure, for purposes of entitlement to retroactive benefits. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In March 2014, the Veteran submitted a letter in which he indicated he supplied the wrong date for when he was in DaNang, Republic of Vietnam.  The Veteran had previously reported that he was in DaNang in April 1970; however, he now believed the correct date would be from August 1970 to September 1970.  The Veteran wrote that the only way that he could have gotten to the USS Shangri-LA was to be flown to the vessel.  He indicated that he did not keep any of his travel papers or orders as they were handed to HM2 W.L. when he checked into sickbay on the vessel.  He further wrote that his flights were from NAS Jacksonville, to Travis AFC, to Hawaii, to Clark AFB, to FASU DaNang and finally to the USS Shangri-LA.  Later in an April 2014 letter, the Veteran indicated that he was flown to USS Shangri-LA from FASU DaNang, Republic of Vietnam on the same flight as LCDR E.M.K. MD. 

In September 2011, the Veteran submitted three buddy statements from T.H., M.A., and W.L.  The statements indicated that the Veteran was in Vietnam and the Veteran was flown to the USS Shangri-LA, via COD on or about September 1, 1970 from Vietnam.  All of them indicated that they were on board the USS Shangri-LA CVS-38 attached to VA-12 Squadron and sickbay during the 1970 WestPac Cruise.  

The Board finds that additional development should be undertaken to attempt to confirm the Veteran's presence in Vietnam.  Requests must be made for the timeframe of August 1970 through September 1970 for the ship histories and deck logs, flight manifests, leave records, the Veteran's travel orders, and any other documentation that may be helpful in this regard (versus the April 1970 time frame as previously reported by the Veteran).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any outstanding VA treatment records and with appropriate authorization from the Veteran, any additional outstanding private treatment records.

2.  Contact the Veteran and clarify why he checked into sickbay during September 1970, clarify why T.H., M.A., and W.L. were at sickbay, and clarify why he submitted his orders to W.L. when he checked into sickbay.  

3.  Thereafter, the National Personnel Records Center (NPRC), or any other appropriate agency, if possible, should be contacted and requested to conduct a search of any records of the Veteran at sickbay during August 1970 to September 1970; and to the degree possible, a search of whether W.L. was present on the ship during September 1970.  (See March 2014 Veteran's letter and August 2011 T.H., M.A., and W.L.  Buddy Statements) 

The Veteran stated that he flew with LCDR E.M.K. MD from FASU DaNang to USS Shangri-LA.  During the time frame of July 1970 to September 1970, to the degree possible, the NPRC, or any appropriate agency, should be contacted and requested to conduct a search of any records of the Veteran on any flights with LCDR E.M.K. MD.  (See April 2014 Veteran's Letter). 

4.  Taking into account all responses received from the Veteran and all his previous responses, make as many requests as necessary to all appropriate sources for documentation to confirm his presence on the land mass of Vietnam.  This includes, but is not limited to, ship histories and deck logs, flight manifests, the Veteran's travel orders or travel vouchers, and leave records covering the identified timeframe (August 1970 to September 1970.).  Associate all responses and documentation received with the electronic claims file.  Document all efforts to obtain this information and notify the Veteran of all responses from the service department.  (See March 2014 Veteran's Letter).

4.  After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




